                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                              EASTERN DIVISION

JUSTIN CULVER                                                                 PLAINTIFF

v.                          CASE NO. 2:18-CV-00129 BSM

STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY                                                DEFENDANT

                                         ORDER

       Pursuant to the stipulation of settlement and dismissal [Doc. No. 11], this case is

dismissed with prejudice with each party bearing its own fees and costs. See Fed. R. Civ. P.

41(a)(1)(A)(ii).

       IT IS SO ORDERED this 12th day of February 2019.



                                                  _________________________________
                                                   UNITED STATES DISTRICT JUDGE
